DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the filing of 4/16/2021. Claims 1-12 are currently pending. Claims 5-12 have been amended in a preliminary amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Regarding claim 8, the limitation “a density of 2.75 g per linear foot” in lines 2-3 is not enabled because a density is not measured in mass/length and there is no enabling disclosure in the specification as to how a density is capable of being expressed as a mass/length. The density of the closure is disclosed in para. 0046 of applicant’s written description but this paragraph also expresses the density as mass/length. Therefore, adequate amount of direction is not provided by the inventor (Wands Factor (F), MPEP 2164.01(a)) leading to the conclusion that the claims contain subject matter which was not described in the specification in such a way as to enable one to make the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 8, the limitation “a density of 2.75 g per linear foot” in lines 2-3 is indefinite because it is not clear how a density can be expressed in mass per length. Density should be expressed in mass per volume. In this case, no interpretation is being made in order to further prosecution because it is not clear how interpret the intended magnitude or units of the density.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sanfilippo (US 2014/0328552 A1) in view of Mitchell (US 4997416) and Garthaffner (US 2017/0183110 A1).
Regarding Claim 1, Sanfilippo discloses a method for forming a filled recyclable (para. 0123, the first sheet 14 may include or be infused with a degradable or biodegradable component that may allow the container to degrade in a relatively short amount of time after the useful life of the container 12) pouch (para. 0120, The container 12 may include any container known in the art, ... Stand-Up Pouches) having a sealing closure that extends to side edges of the pouch (para. 0147, The first securement feature 104a may be dimensioned and sized such that the first securement feature 104a may be engaged (e.g., be received into) the second securement feature 104b to allow the lid member 26 to sealingly engage the container 12), the method performed by horizontal form-fill-seal (HFFS) equipment (para. 0293, the containers 10 may be formed by other types of machines or combinations of machines, such as horizontal form, fill and seal (HFFS) machines), the method comprising: (b) providing an elongate source of resealable closure (para. 0147, The first securement feature 104a may be dimensioned and sized such that the first securement feature 104a may be engaged (e.g., be received into) the second securement feature 104b to allow the lid member 26 to sealingly engage the container 12); (c) providing an article to be placed in the pouch (para. 0114, re-closable packaging assembly 10 includes a container 12 formed at least partially by a first sheet 14 (also called a first film), and the container 12 has a plurality of walls 16 that cooperate to define an interior volume 18); (d) advancing a leading portion of the multi-ply film (para. 0208, The flexible material can further include a plurality of second sheets and/or third sheets) from the rollstock (para. 0208, The flexible material can be provided as a web of material capable of forming a plurality of packages, which can be rolled into a flexible material roll) through the HFFS equipment (para. 0293, the containers 10 may be formed by other types of machines or combinations of machines, such as horizontal form, fill and seal (HFFS) machines); (e) folding the advancing film such that the heat seal layer on a first side of the folded film is adjacent the heat seal layer on a second side of the folded film (para. 0296, one or more edges of the second sheet 16 may be perforated or scored to assist in edge folding, additionally or alternatively one or more edge folding stations 1012); (e) applying the elongate source of resealable closure to the folded film (para. 0114, The re-closable packaging assembly 10 also includes a closure assembly 22 secured to the container 12 adjacent to the opening 20) such that the elongate source of resealable closure contacts the heat seal layer of the first side of the folded film and contacts the heat seal layer of the second side of the folded film (para. 0114, The closure assembly 22 at least partially comprises a second sheet 24 (also called a second film) and optionally a portion of the first sheet 14, Fig. 3); (f) applying heat and pressure to the folded film (heat plate, Figs. 74A-74F) and applied elongate source of resealable closure to seal the elongate source of resealable closure to the heat seal layers of the first and second sides of the folded film (para. 0275, the heat plate can include a flat plate or a plate with single projection, respectively, for contacting and heating the flap before and/or after the flap is folded over to contact the side of the container to thereby seal the flap by the container), wherein the heat and pressure are applied to locations of the folded film that correspond to the side edges of the pouch to be formed (para. 0275, the heat plate can include a flat plate or a plate with single projection, respectively, for contacting and heating the flap before and/or after the flap is folded over to contact the side of the container to thereby seal the flap by the container), wherein the application of heat and pressure cause the elongate source of resealable closure to sufficiently flatten at locations that correspond to the side edges of the pouch to be formed (para. 0182, the edges of the opening panel and the lateral edges of the package may preferential form from the flat sheet material based on the incorporation of the perforated second sheet material along these regions); (g) applying heat and pressure to the folded film with the applied elongate source of resealable closure to seal the heat seal layers of the first and second sides of the folded film (para. 0263, a heated film can be disposed on the face of a forming die and compressed at a first compression pressure to conform the heated film to the structure), wherein the heat and pressure are applied to locations of the folded film that correspond to the side edges of the pouch to be formed (para. 0269, The one or more heating stations 138, first forming station 140, and any subsequent forming stations have been described as being located upstream of the package forming station 142 or the combination edge seal/corner seal station 152); (h) cutting the folded film with the sealed elongate source of resealable closure and side edge seals to form pouches (para. 0125, a cutting operation can include forming cuts for the first and second side edges 56a, 56b and the front edge 60 from the first sheet 14) having a bottom (46 – Fig. 1), sealed side edges (48 – Fig. 1), an unsealed top (20 – Fig. 1), and a sealing closure between the bottom and the top and extending to the side edges (102 – Fig. 1 ); (i) filling the pouch with an article (para. 0261, filling the product into the container).
However, Sanfilippo fails to explicitly disclose (a) providing a multi-ply film rollstock having a heat seal layer and a second layer having a melting temperature of at least 30 °C greater than a melting temperature of the heat seal layer, wherein the multi-ply film is recyclable; and (j) sealing top of the pouch, wherein formed, cut apart, filled, and then sealed pouches are produced at a rate of at least 70 pouches per minute.
Mitchell discloses (a) providing a multi-ply film rollstock (col. 6, lines 46-47) having a heat seal layer and a second layer having a melting temperature of at least 30 °C greater than a melting temperature of the heat seal layer (col 5, lines 2-10, The heat sealing temperature range of the polyethylene material 38 is from about 125 to 190 degrees Celsius. The preferred temperature for heat sealing the material 38 on the interior surfaces of the walls 12-18 is approximately 130 to 150 degrees Celsius. The preferred temperature for heat sealing the exterior surfaces of the walls 12-18 (the gusset edge heat seals 70) with the heated pins is 160 to 190 degrees Celsius. The heat sealing temperature range of the Nylon material 40 is from about 190 to 280 degrees Celsius), wherein the multi-ply film is recyclable (col 4, lines 42-44, film is multi-layered, being composed of two different heat sealable thermoplastic materials 38 and 40). One of ordinary skill in the art, upon reading the teaching of Mitchell, would have recognized that the multi-ply film of Mitchell is capable of being used in the method of Sanfilippo and provides the advantage of being more durable than the film of Sanfilippo.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have substituted the multi-ply film of Sanfilippo with the multi-ply film of Mitchell in order to provide a more durable pouch.
However, Sanfilippo, as modified by Mitchell, fails to explicitly disclose (j) sealing top of the pouch, wherein formed, cut apart, filled, and then sealed pouches are produced at a rate of at least 70 pouches per minute. 
Garthaffner discloses (j) sealing the top of the pouch (102 – Fig. 11), wherein formed, cut apart, filled, and then sealed pouches are produced at a rate of at least 70 pouches per minute (para. 0043, a high speed poucher machine 10 is provided, which has the capacity to produce 1,300 to 1,700 individual pouches per minute). 
In this case, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Sanfilippo and Mitchell, with the teaching of Garthaffner in order to complete formation of a pouch and place in a condition that can be provided to a customer at a rate known in the art.

Sanfilippo, as modified by Mitchell and Garthaffner, further teaches:
	Claim 2, step (f) is performed after step (g) (see claim 1 above).
However, Sanfilippo, as modified by Mitchell and Garthaffner, fails to explicitly disclose that step (f) is performed before step (g}.
In this case, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to perform step (f) before step (g), since a mere reversal of essential method steps involves only routine skill in the art. The motivation for doing so would have been to increase the production efficiency by aiding in reducing or preventing tearing or pulling of the film when the film is compressed against the forming die to form the closure assembly structures into the film (para. 0263, Sanfilippo).

	Claim 3, step (g) (para. 0263, Sanfilippo) is performed before step (f) (para. 0275, Sanfilippo).

	Claim 4, in step (g), the side edges are sealed along a length of the sides except for a region surrounding the closure (para. 0269, Sanfilippo, The one or more heating stations 138, first forming station 140, and any subsequent forming stations have been described as being located upstream of the package forming station 142 or the combination edge seal/comer seal station 152), leaving unsealed side edge portions in proximity to the closure (102 – Fig. 1, Sanfilippo), and wherein, in step (f), the application of heat and pressure to cause the elongate source of resealable closure to sufficiently flatten at locations that correspond to the side edges of the pouch seals (para. 0182, Sanfilippo, the edges of the opening panel and the lateral edges of the package may preferential form from the flat sheet material based on the incorporation of the perforated second sheet material along these regions) the unsealed side edge portions in proximity to the closure to provide a continuous seal along the length of the sides (16a and 16c – Fig. 1, Sanfilippo).

	Claim 5, the melting temperature of the second layer is at least 40 °C greater than the melting temperature of the heat seal layer (col 5, lines 2-10, Mitchell, The heat sealing temperature range of the polyethylene material 38 is from about 125 to 190 degrees Celsius. The preferred temperature for heat sealing the material 38 on the interior surfaces of the walls 12-18 is approximately 130 to 150 degrees Celsius. The preferred temperature for heat sealing the exterior surfaces of the walls 12-18 (the gusset edge heat seals 70) with the heated pins is 160 to 190 degrees Celsius. The heat sealing temperature range of the Nylon material 40 is from about 190 to 280 degrees Celsius).

	Claim 6, the melting temperature of the second layer is from 40 °C to 60 °C greater than the melting temperature of the heat seal layer (col. 5, lines 2-10, Mitchell, the melting temperature of the heat seal layer is 125 to 190 °C and the melting temperature of second layer is 190 to 280 °C).

	Claim 7, essentially all of the elements of the claimed invention in claim 1 and further teaching that the heat seal layer comprises polyethylene (col. 4, lines 65-68, Mitchell).
	However, Sanfilippo, as modified by Mitchell and Garthaffner, does not expressly teach that the second layer comprises polyethylene.
	In this case, the examiner takes Official Notice that it is old and well-known in the art to provide a second layer of polyethylene having a melting temperature greater than 155 °C.
	Therefore, since Mitchell further teaches that different types of material may be used as the second layer (col. 5, lines 10-16), it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the second layer to be polyethylene since polyethylene is a well-known alternative.

	Claim 9, at least 70 bags per minute are formed, filled, and sealed (para. 0043, Garthaffner, a high speed poucher machine 10 is provided, which has the capacity to produce 1,300 to 1,700 individual pouches per minute).

	Claim 10, the formed, filled, and sealed pouches are produced at a rate of at least 75 or more pouches per minute (para. 0043, Garthaffner, a high speed poucher machine 10 is provided, which has the capacity to produce 1,300 to 1,700 individual pouches per minute).

	Claim 11, the formed, filled, and sealed pouches are produced at a rate of at least 80 or more pouches per minute (para. 0043, Garthaffner, a high speed poucher machine 10 is provided, which has the capacity to produce 1,300 to 1,700 individual pouches per minute).

	Claim 12, the article is a food product (para. 0003, lines 1-4, Sanfilippo).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
7/1/2022